Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Batista et al (US 2017/0143042) in view of Liu (US 2014/0216450) and Cohen (US 2014/0378790).


Batista discloses regarding claim 1, an aerosol-generating device (50) comprising: an electrical power supply (See Paragraph [0004]); a cavity for receiving an aerosol-generating article (See Fig 5, Paragraphs [0004] and abstract); a plurality of semiconductor heaters (14) (see Fig. 1; Paragraph [0085] – [0086]) positioned within the cavity (see Fig. 5 and Paragraph [0012]), each semiconductor heater comprising a substrate layer (12) and a heating layer (14) provided on the substrate layer (see Fig. 1) wherein the heating layer is a continuous layer (see Fig. 1 and paragraph [0085]); and a controller configured to control a supply of electrical power from the electrical power supply to each of the semiconductor heaters (See Paragraph [0073] and [0075]). Batista fails to disclose the gas sensor. Liu discloses a gas sensor in an electronic cigarette. (See Paragraph [0054]) Cohen discloses an aerosol generating device (See Paragraph [0264] and [0189]) containing a gas sensor 22 (See Paragraph [0302]) for detecting CO. It would have been obvious to adapt Batista in view of Cohen to provide the gas sensor for monitoring the levels of CO gas and controlling the atomization control which in turn controls the power provided by the heating elements. It would have been obvious to provide a second gas sensor as a duplication of parts for performing the same function is considered to be obvious and a design choice based on the application and the gases which are desired to be detected. 

Batista discloses regarding claims 5 and 14, an aerosol-generating device (50) comprising: an electrical power supply (See Paragraph [0004]); a cavity for receiving an aerosol-generating article (See Fig 5, Paragraphs [0004] and abstract); a plurality of semiconductor heaters (14) (see Fig. 1; Paragraph [0085] – [0086]) positioned within the cavity (see Fig. 5 and Paragraph [0012]), each semiconductor heater comprising a substrate layer (12) and a heating layer (14) provided on the substrate layer (see Fig. 1) wherein the heating layer is a continuous layer (see Fig. 1 and paragraph [0085]); and a controller configured to control a supply of electrical power from the electrical power supply to each of the 

Batista discloses, regarding claim 8, Fig 1 shows the semiconductors 14 being spaced apart on a common substrate layer. Regarding claim 9, the semiconductor is a rectangle or a triangle and meets the definition of a polygon as it has three or more sides. Any two points connected, with a line, within the semiconductor, will not exit the polygon making it a convex polygon. Regarding claims 10-12, Fig 1 of Batista shows the heaters being located on an internal surface, on a planar wall and being substantially planer. 

Batista fails to disclose regarding claim 13, the area being less than 7 square millimeters. It would have been obvious to adapt Batista to have a heater area of less than 7 square millimeters since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. 

Batista discloses, regarding claim 15, the semiconductor heaters are controlled sequentially. (See Paragraph [0025])

Allowable Subject Matter
Claims 2-4, 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/25/2022